Citation Nr: 0418939	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 14, 2000, 
for the assignment of a 10 percent rating for hemorrhoids 
with rectal cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied a 
disability rating in excess of 0 percent for the veteran's 
hemorrhoids with rectal cyst.  The veteran's notice of 
disagreement as to this issue was filed in July 2002, and the 
RO, by rating action and statement of the case in April 2003, 
granted an increase to 10 percent.  The veteran subsequently 
filed a substantive appeal indicating continuing disagreement 
with the rating, so the issue remains before the Board.  In 
March 2004, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 

By statement dated in March 2004, the veteran withdrew a 
then-pending claim for an increased rating for coronary 
artery disease, and he confirmed his withdrawal of that issue 
at his March 2004 hearing.  Therefore the only issue 
currently on appeal is that listed on the first page of the 
present decision. 


FINDINGS OF FACT

1.  The veteran filed a claim seeking an increased rating for 
hemorrhoids in January 2001. 

2.  The first post-service objective evidence of hemorrhoids 
is contained on a United States Air Force Academy medical 
record dated in June 14, 2000.

3.  Objective evidence of hemorrhoids is not shown prior to 
June 14, 2000, nor is there any document of record which can 
be construed as a claim for an increased rating for 
hemorrhoids prior to January 2001.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date 
than June 14, 2000, for the assignment of a 10 percent rating 
for hemorrhoids with rectal cyst are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400(o), 4.114, Diagnostic Code (DC) 7336 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

In a May 2001 letter, the RO advised the veteran of the VCAA 
and of its impact on his claim for an increased rating for 
hemorrhoids.  While it did not specifically address the legal 
criteria pertaining to effective dates for increased ratings, 
or of the evidence necessary to establish entitlement to an 
earlier effective date for such ratings, the VA Office of 
General Counsel has held that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate such "downstream" issues raised, as in the 
instant case, by notice of disagreement as to a decision on a 
claim for which VA has already provided the notice required 
by the VCAA.  See VAOPGCPREC 8-2003, supra.

The veteran was advised, by virtue of a detailed April 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the law pertaining to the assignment of 
effective dates for increased ratings, and what the evidence 
must show in order to substantiate a claim for and earlier 
effective date.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
April 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, at the 
March 2004 hearing, the veteran indicated after he was 
informed by the undersigned of the provisions of the VCAA 
that he had no additional pertinent evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Unless specifically provided otherwise, the effective date of 
an award based upon an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides an exception, by stating that the effective date of 
an award of increased compensation "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).

Hemorrhoids that are mild to moderate warrant a 
noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 10 percent rating under DC 7336 requires hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue and evidence of frequent recurrences. 

With the above criteria in mind, the relevant evidence will 
be summarized.  A July 1998 rating decision, in pertinent 
part, granted service connection for "hemorrhoids with 
rectal cyst."  A noncompensable rating was assigned, 
effective from September 1, 1997, which was the day following 
the veteran's separation from service.  A timely appeal as to 
that decision was not filed by the veteran. 


Evidence of record at the time of the July 1998 rating 
decision included reports from an April 1998 VA examination.  
At that time, the veteran reported having had trouble with 
hemorrhoids since 1981, when he noticed bleeding, pain, and 
itching involving the rectal area.  He stated at that time 
that he was suffering from exacerbations of hemorrhoids 
approximately once a month.  He denied any problem with 
itching at that time, and said treatment was limited to 
"regular lotion."  The rectal examination demonstrated a 
negative stool sample; a 1cm.-by-1cm. firm nodule on the left 
side of the perirectal area that was nontender, and a skin 
tag on the perirectal area.  No hemorrhoids were noted. 

Subsequently, the veteran filed a claim for an increased 
rating for hemorrhoids in January 2001.  Development 
conducted in connection with this claim revealed a United 
States Air Force Academy medical record dated June 14, 2000, 
which showed a left internal hemorrhoid, with no bleeding 
noted at that time.  Based on that evidence, the disability 
rating for hemorrhoids was increased to 10 percent effective 
from June 14, 2000, by an April 2003 rating decision. 

In written contentions and sworn testimony, the veteran has 
asserted entitlement to an earlier effective date of 
September 1, 1997, for the 10 percent rating for hemorrhoids.  
His contention, in essence, is that the April 1998 VA 
examination was inadequate to the extent that the examiner 
did not at that time notice the presence of hemorrhoids.  The 
veteran asserts that there was only a "cursory" rectal 
examination conducted at that time, and that a thorough 
examination would have revealed the presence of hemorrhoids.  

Applying the pertinent legal criteria to the facts summarized 
above, a review of the post-service evidence dated and 
received prior to June 14, 2000, reveals no evidence 
demonstrating the presence of hemorrhoids, much less 
hemorrhoids that are "large or thrombotic, irreducible, with 
excessive redundant tissue and evidence of frequent 
recurrences" so as to warrant a 10 percent rating under DC 
7336.  While the Board has considered the contentions with 
regard to the alleged "inadequacy" of the April 1998 VA 
examination, the reports from this examination include a 
thorough discussion of the pertinent medical history and 
detailed clinical findings.  There is otherwise noting in the 
reports from this examination to support the assertions of 
the veteran with regard to the adequacy of the examination.  
In this regard, the finding of no hemorrhoids upon VA 
examination in April 1998 was consistent with similar 
findings of no hemorrhoids upon rectal examinations conducted 
during the final months of service in October 1996 and May 
1997.

Accordingly, as it was not factually ascertainable prior to 
June 14, 2000, that the criteria for a 10 percent rating 
under DC 7336 were met, and no document can be construed as a 
claim for an increased rating prior to June 14, 2000, 
entitlement to an earlier effective date for the 10 percent 
rating for the service-connected hemorrhoids with rectal cyst 
cannot be assigned.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o).

While the Board has considered the positive evidence 
represented by the assertions of the veteran, it finds the 
probative weight of this evidence to be overcome by the more 
objective negative clinical evidence cited above.  The 
veteran may sincerely believe in the validity of his 
contentions, but, as a layman, he is not competent to 
criticize the clinical findings reported by a qualified 
medical examiner.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds the probative weight of 
the negative evidence to exceed that of the positive, and the 
claim must accordingly be denied.  Gilbert, supra, 1 Vet. 
App. at 49.   


ORDER

Entitlement to an earlier effective date than June 14, 2000, 
for the assignment of a 10 percent rating for hemorrhoids 
with rectal cyst is denied.


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



